Citation Nr: 0117630	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE               

Entitlement to waiver of recovery of an overpayment of 
$543.00 for dependents' educational assistance benefits under 
38 U.S.C. Chapter 35.  
 

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  



FINDINGS OF FACT

1.  In September 1998, the veteran submitted VA Form 21-674, 
requesting approval of school attendance for his son to begin 
on September 28, 1999.  

2.  In a September 22, 1998 letter, the RO informed the 
veteran of additional benefits he would receive, and that he 
must inform VA of any change in the status of his dependent.  

3.  On November 9, 1998, VA received a Form 21-674b from the 
veteran indicating that the veteran's son was not attending 
school when the course started.  The form was not signed or 
dated.  

4.  In February 1999, the veteran responded to a request by 
VA for verification of school attendance, also dated in 
February 1999, and he informed VA that his dependent son was 
not in school.  The form was signed and dated.  

5.  In March 1999, the RO informed the veteran that his son 
was removed from his award, retroactively.  

6.  In April 1999, the veteran was informed that he was 
overpaid $543.00.  

7.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.  

8.  The balance of fault rests upon the veteran for accepting 
payments to which he knew or reasonably should have known he 
was not entitled.  

9.  Failure to make restitution would result in the veteran's 
unjust enrichment at the expense of the government.  

10.  Recovery of the assessed overpayment would not deprive 
the veteran or his family of basic necessities.  

11.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.  

12.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.  


CONCLUSION OF LAW

The recovery of the overpayment of benefits in the amount of 
$543.00 would not be against equity and good conscience and, 
therefore, should not be waived. 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In September 1998, the veteran submitted VA Form 21-674, 
requesting approval of school attendance for his son to begin 
on September 28, 1999.  In a September 22, 1998 letter, the 
RO informed the veteran of additional benefits he would 
receive, and that he must inform VA of any change in the 
status of his dependent.  On November 9, 1998, VA received a 
Form 21-674b from the veteran indicating that the veteran's 
son was not attending school when the course started.  The 
form was not signed or dated.  In February 1999, the veteran 
responded to a request by VA for verification of school 
attendance, dated February 1, 1999, and he informed VA that 
his son was not in school.  The form was signed and dated 
February 3, 1999.  In March 1999, the RO informed the veteran 
that his son was removed from his award, retroactively.  The 
veteran was informed that an overpayment might be established 
and that the veteran would be notified concerning repayment.  
In April 1999, the veteran was informed that he was overpaid 
$543.00.  

The RO received a Financial Status Report from the veteran in 
June 1999.  He indicated that his monthly net income was 
$3,664.51 and that his wife's monthly net income was 
$2451.32.  The total amount for monthly expenses was 
$3,856.54. He also indicated that he had $500.00 in the bank; 
owned a 1999 truck valued at $35,000.00 and a 1995 car valued 
at $8,000.00; owned a trailer, boat or camper valued at 
$24,000.00; owned real estate valued at $145,000.00, and had 
other assets of $7,000.00.  His total amount for his assets 
was stated to be $219,550.00.  The statement was signed by 
the veteran and his wife, and was dated June 1, 1999.  

The veteran submitted a Financial Status Report in September 
2000.  He listed a total monthly income of $3,432.70 for 
himself and of zero for his wife.  He listed his total 
monthly expenses as $3,365.27.  The veteran reported that he 
had $2,311.67 in the bank, and valued a 1999 truck at 
$18,500.00 and a 1995 car at $4,000.  He valued a camper at 
$15,000.00; reported having stocks and other bonds worth 
$117,507.09; indicated the value of real estate owned as 
$160,000.00; and reported having other assets of $2,893.38.  
His total assets were noted to be $320,252.14, and his total 
debt was noted to be $61,102.18.  The form was signed by the 
veteran and his wife, and dated September 25, 2000.  

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A). The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

The Committee on Waivers and Compromises has determined that 
the indebtedness did not result from fraud, 
misrepresentation, or bad faith, any of which would 
constitute a legal bar to granting the requested waiver. See 
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000). The Board 
concurs with that determination, however, before recovery of 
the indebtedness can be waived it must also be shown that it 
would be against the principles of equity and good conscience 
to require the veteran to repay the debt to the government. 
38 C.F.R. §§ 1.963, 1.965.

VA law provides that recovery of overpayments of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience. 38 
U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 
1.963(a) (2000). The standard "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights. The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government. In 
making this determination consideration will be given to the 
following elements, which are not all-inclusive:

(1) Fault of the debtor. Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults. Weighing fault of the debtor against 
VA fault.

(3) Undue hardship. Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302(West 1991); 38 C.F.R. § 1.965(a) 
(2000).

In addition, persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what is 
in the [r]egulations or of the hardship resulting from 
innocent ignorance." See Morris v Derwinski, 1 Vet. App. 260, 
265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 
380, 384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience. The record in this case shows the 
veteran sent a statement to the RO indicating that his son 
was not in school.  This document was not properly filled out 
and was unsigned.  Thereafter, benefit payments were sent to 
the veteran, which he accepted.  Notification that the 
veteran's son was not in school was not properly made until 
the veteran responded to a request by VA for verification.  
It is noted that the veteran apparently attempted to inform 
VA that his son was not in school, as was his obligation.  
This information was not properly executed by the veteran, 
and payments were sent.  Thus, the record shows that the 
veteran knew of the need to notify VA of the change in his 
dependent's status.  The fact that he failed to do so after 
receiving benefits, and did not contact VA until he was 
requested by VA to verify his son's status, demonstrates that 
the fault in the creation of the overpayment rests with the 
veteran.

The Board further finds that the veteran's reported financial 
status does not indicate that undue financial hardship would 
result from the recovery of the assessed overpayment.  The 
record shows that the veteran has substantial monthly net 
income and income in excess of monthly expenses.  Although 
the veteran has listed substantial debt, the Board notes that 
he has assets valued at over three hundred thousand dollars, 
including a savings account, and substantial stocks and bonds 
holdings.  Based upon the evidence of record, the Board finds 
that a monthly repayment plan would not deprive the veteran 
or his family of basic necessities.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  In this 
instance, the veteran's son is not enrolled in school, and 
therefore, the Board must conclude that the objective of VA 
benefit payments is not nullified.  In addition, waiver of 
recovery of the assessed overpayment would constitute unjust 
enrichment by creating an unfair gain to the veteran because 
he would be allowed to retain funds to which he was not 
legally entitled.  Further, there is no indication that 
reliance on the overpaid benefits resulted in the veteran's 
relinquishment of a valuable right or the incurrence of a 
legal obligation. Upon review of the various elements of 
equity and good conscience, the Board is not persuaded that 
the Government should waive its right to the repayment of the 
assessed overpayment.

The Board has carefully reviewed the entire record in this 
case and finds that the evidence is not so evenly balanced 
that there is doubt as to any material issue. The 
preponderance of the evidence is against the claim. 38 
U.S.C.A. § 5107 (West 1991 & Supp. 2000).

ORDER

The claim for waiver of recovery of an overpayment of $543.00 
dependents' educational assistance benefits is denied.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

